DETAILED ACTION
This Office Action is in response to the amendment filed 3/18/2021.

Allowable Subject Matter
Claims 1, 5-6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is Shah et al. (US 4,864,529) and Hubert (US 2006/0020654).  Each discloses a multiplier circuit comprising input adder(s) which sum the multiplicand X with 2X and/or 4X in order to generate a 3X or 5X multiple of the multiplicand, a register(s) to store the 3X or 5X multiple, selection circuit(s) for selecting from among X, 3X and/or 5X in order to generate partial product(s), and a partial product adder circuit to sum the generated partial products.  However, neither reference teaches suspending a clock signal applied to the multiple-storing register while the multiplier calculates a plurality of products, or while a plurality of multiplications are performed in a state where the multiplicand value remains unchanged.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182